Citation Nr: 0703643	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  03-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hammertoes of the right foot. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of neurectomy of the right intermediate dorsal 
cutaneous nerve associated with right foot hammertoes. 

3.  Entitlement to a compensable evaluation for the residuals 
of amputation of the distal interphalangeal joint of the 
fourth digit of the right foot, without metatarsal 
involvement, associated with right foot hammertoes. 

4.  Entitlement to special monthly compensation based on loss 
of use of the right foot. 

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, the appeal as to the 
issues of special monthly compensation based on loss of use 
of the right foot and a total disability rating based upon 
individual unemployability is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's service-connected hammertoes of the right 
foot are currently productive of no more than severe 
impairment.

2.  The veteran's service-connected residuals of neurectomy 
of the right intermediate dorsal cutaneous nerve associated 
with right foot hammertoes are currently productive of no 
more than moderate incomplete paralysis of the 
musculocutaneous (superficial peroneal) nerve.

3.  Service-connected residuals of amputation of the distal 
interphalangeal joint of the fourth digit of the right foot 
are not characterized by metatarsal involvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hammertoes of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Code 5284 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of neurectomy of the right intermediate 
dorsal cutaneous nerve associated with right foot hammertoes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a and Part 4, Code 8522 (2005).

3.  The criteria for a compensable evaluation for the 
residuals of amputation of the distal interphalangeal joint 
of the fourth digit of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Code 5172 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. at 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of October 2001, 
September 2002, February 2004, and August 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for increased 
ratings, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private outpatient treatment records and examination reports, 
and various statements from the veteran's associates.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claims for increased ratings, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; VA medical records and examination reports; 
private medical records; and statements from a number of the 
veteran's associates.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks increased evaluations for his 
service-connected right foot disabilities.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of a VA medical examination 
in March 2002, the veteran gave a history of five surgeries 
on his right foot.  The first of these surgeries reportedly 
occurred in 1994, and consisted of correction of hammertoes 
with the placement of pins.  The second surgery took place in 
1996, at which time the previous surgical area of the 
veteran's right foot was cleaned and straightened, and scar 
tissue was removed.  The third surgical procedure consisted 
of a Syme's amputation of the distal fourth right digit, 
performed due to complaints of increasing pain caused by one 
toe rubbing against the other.  The fourth surgical 
intervention reportedly occurred in 1999, and consisted of 
shaving of the side of the fourth digit and the removal of 
scar tissue.  The veteran's fifth and final surgical 
intervention reportedly consisted of a neurectomy of the 
right foot due to neuroma.  Apparently, prior to the surgery, 
the veteran had been experiencing a constant burning pain, as 
well as redness and swelling.  

Currently, the veteran continued to experience pain in his 
right forefoot.  Also noted were complaints of occasional 
redness and swelling.  According to the veteran, the most 
effective way to alleviate his pain was to stay off his right 
foot.  Also noted was that the veteran preferred not to 
drive, inasmuch as driving aggravated his foot pain.  
Reportedly, the veteran was unable to flex or dorsiflex his 
foot, or spread his toes.  Nor was he able to keep a shoe on 
his right foot, as it tended to aggravate his pain.

A review of the veteran's records showed that in February 
2002, the veteran was seen for a complaint of pain in his 
right foot.  Physical examination at that time revealed no 
change in neurovascular status.  There were numerous healed 
surgical excisions in the area of the dorsal right foot 
extending from the second metatarsophalangeal joint to the 
fifth digit area, to include a distal amputation of the 
fourth digit.  The veteran's entire foot was sore to 
palpation.  However, no edema or erythema were in evidence.  
Nor were there any signs or symptoms of infection.  

Current physical examination showed the veteran to be wearing 
wide shoes with cookie inserts.  On examination of the right 
foot, it was noted that the veteran's great toe was in an 
inward position.  His skin was intact, and there was no 
evidence of any redness, swelling, or skin breakdown.  The 
skin over the veteran's right forefoot was dry and there was 
evidence of amputation of the tip of the fourth digit.  Both 
dorsalis pedis and posterior tibial pulses were positive, and 
capillary refill occurred in less than three seconds.  
Further examination revealed a fusion of the second to the 
fourth digits, with loss of dorsal and plantar flexion.  All 
scars were well-healed, though there was some decreased 
sensation noted on microfilament testing.  

Following examination, the veteran was advised that there was 
"nothing left for him to do," inasmuch as his condition was 
permanent.  The pertinent clinical assessment was subjective 
complaints of right foot and toe pain, status post five 
surgeries to the right foot, including neurectomy.  

During the course of VA outpatient treatment in late April 
2002, the veteran complained of severe cramping in his middle 
toes for the past couple of nights.  Additionally noted was 
that the veteran's knees would "knock," several times a day 
due to his foot.  Physical examination showed no evidence of 
change.  Nor were there any signs or symptoms of infection, 
edema, or erythema.  According to the examiner, the veteran's 
pain was out of proportion to palpation of the third 
intermetatarsal space, though there was some decreased 
tactile sensation in the distal half of the right foot.  The 
clinical assessment was neuropathy, with questionable somatic 
pain.

On subsequent VA examination in June 2003, the veteran 
complained of increased swelling and pain in his right foot 
over the course of the past month, with accompanying 
difficulties with driving, to include pressing on the 
accelerator and brake.  Accordingly to the veteran, his right 
foot pain increased with the wearing of shoes.  Notably, the 
greatest comfort was obtained with the wearing of "thong 
sandals."  When further questioned, the veteran complained of 
constant pain in the right fourth digit over the past two 
months, with increasing discomfort after wearing hard-soled 
shoes one to two hours.  According to the veteran, his pain 
decreased with elevation and decreased wearing of shoes.  
Currently, the veteran's discomfort was managed with rest, 
elevation, limited ambulation, heat, and medication.  

On physical examination, the veteran was described as in no 
acute distress.  However, he ambulated with a limping steady 
gait, favoring his right foot.  Shoe wear was described as 
even bilaterally.  The veteran's right foot showed a slight 
generalized redness, with increased edema to the left of the 
fourth digit, and pain on palpation of both the 4th and 5th 
digits, and in the area of the 2nd through the 
5th metatarsophalangeal joints.  Several well-healed scars 
were present to the right of the fourth digit and at the 
third intermetatarsal space.  Both flexion and extension were 
decreased, and accompanied by crepitus, though without any 
signs or symptoms of infection.  

Radiographic studies of the veteran's right foot showed no 
changes when compared to films done in March of 2003.  
Rather, there continued to be present small spurs involving 
the 3rd and 4th proximal interphalangeal joints.  Also noted 
was an unusual form of tapering of the distal end of the 
proximal phalanx of the small toe, which was unchanged.  The 
pertinent clinical impression was of subjective complaints of 
persistent right foot pain, with subsequent impaired 
mobility. 

During the course of VA outpatient treatment in mid July 
2003, it was noted that the veteran continued to experience 
pain in his right foot in the area of the 3rd through the 5th 
metatarsophalangeal joints, and in the dorsal aspect of the 
right forefoot.  

In correspondence of July 2003, the veteran's private 
physician noted that the veteran continued to experience 
right foot pain.  

Finally, during the course of VA outpatient treatment in May 
2004, the veteran complained of pain in the area of the 4th 
and 5th toes of his right foot.  Physical examination showed 
no evidence of any plantar callosities beneath the 4th or 
5th metatarsal head.  However, there was evidence of an 
unusual pain withdrawal pattern on palpation.  Significantly, 
at the time of examination, there was no evidence of any calf 
atrophy.  

The 30 percent evaluation currently in effect for the 
veteran's service-connected hammertoes of the right foot 
contemplates the presence of severe foot injury.  
Significantly, this is the maximum schedular evaluation 
available for service-connected injuries to the foot.  
38 C.F.R. § 4.71a and Part 4, Code 5284 (2005). 

In like manner, the 10 percent evaluation currently in effect 
for the veteran's service-connected residuals of neurectomy 
of the right intermediate dorsal cutaneous nerve contemplates 
the presence of moderate incomplete paralysis of the 
musculocutaneous (i.e., superficial peroneal) nerve, with a 
20 percent evaluation requiring demonstrated evidence of 
severe incomplete paralysis.  38 C.F.R. § 4.124a and Part 4, 
Code 8522 (2005) (the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating is to be for 
mild, or at most, the moderate degree of incomplete 
paralysis).

Finally, the noncompensable evaluation currently in effect 
for the veteran's service-connected residuals of amputation 
of the distal interphalangeal joint of the fourth digit of 
the right foot contemplates the amputation of one or two toes 
(other than the great toe), with removal of the metatarsal 
head, but without metatarsal involvement.  In order to 
warrant an increased, which is to say, 20 percent evaluation, 
there would need to be demonstrated the presence of 
clinically-identifiable metatarsal involvement.  38 C.F.R. 
§ 4.71a and Part 4, Code 5173 (2005).

As is clear from the above, the respective ratings currently 
in effect for the veteran's service-connected right foot 
disabilities are appropriate.  To date, there is no 
indication that impairment directly attributable to the 
veteran's hammertoes of the right foot is more than "severe."  
Nor is there evidence that the veteran suffers from more than 
moderate incomplete paralysis of the musculocutaneous nerve 
of his right foot.  While it is true that the veteran has 
undergone amputation of the distal interphalangeal joint of 
the fourth digit of his right foot, there currently exists no 
evidence of metatarsal involvement.  Nor is there evidence 
that the veteran's service-connected right foot disabilities 
have resulted in a marked interference with employment and/or 
frequent periods of hospitalization sufficient to warrant the 
assignment of an extraschedular evaluation.  See 38 C.F.R. 
§ 3.321(b) (2005).

The Board observes that, based on a review of the record, the 
veteran is currently in receipt of a combined 40 percent 
evaluation for his various service-connected right foot 
disabilities.  Pursuant to the "amputation rule," the 
combined rating for a veteran's disabilities of an extremity 
are not to exceed the rating for an amputation at the 
elective level, were an amputation to be performed.  
38 C.F.R. § 4.68 (2005).  Inasmuch as an amputation of the 
veteran's right foot would warrant no more than a 40 percent 
evaluation under the pertinent regulatory criteria, his 
current schedular evaluations may not be increased.  
38 C.F.R. § 4.71a, and Part 4, Codes 5165, 6166 (2005).  
Accordingly, the veteran's claims must be denied.  


ORDER

An evaluation in excess of 30 percent for hammertoes of the 
right foot is denied.

An evaluation in excess of 10 percent for the residuals of 
neurectomy of the right intermediate dorsal cutaneous nerve 
associated with right foot hammertoes is denied.

A compensable evaluation for the residuals of amputation of 
the distal interphalangeal joint of the fourth digit of the 
right foot is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks special monthly compensation based on loss of use of 
his right foot, as well as a total disability rating based 
upon individual unemployability.  In pertinent part, it is 
argued that, as a result of the veteran's service-connected 
right foot disabilities, he has experienced a complete loss 
of use of that foot.  Further contended is that the veteran's 
service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  

In that regard, a review of the record would appear to 
indicate that the veteran last underwent a VA medical 
examination for compensation purposes in June 2003, almost 
3 1/2 years ago.  Moreover, during the course of an Informal 
Hearing Presentation in October 2006, the veteran's 
accredited representative specifically requested that the 
veteran be afforded an additional VA examination prior to a 
final adjudication of his claims.  

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
claims for special monthly compensation and a total 
disability rating based upon individual unemployability.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA examination or 
examinations by appropriate specialists 
in order to more accurately determine 
whether his service-connected right foot 
disabilities have resulted in a complete 
loss of use of that foot, and an 
inability to engage in any form of 
substantially gainful employment.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims file.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s) the appropriate examiner 
or examiners should specifically indicate 
whether, as a result of the veteran's 
service-connected right foot 
disabilities, no effective function 
remains other than that which would be 
equally well-served by an amputation 
stump and use of a suitable prosthetic 
appliance.  The appropriate examiner or 
examiners should, additionally, offer an 
opinion as to whether, due solely to the 
veteran's service-connected right foot 
disabilities; he is precluded from all 
forms of substantially gainful 
employment.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  The RO should then review the 
veteran's claims for special monthly 
compensation based on loss of use of the 
right foot, and a total disability rating 
based upon individual unemployability.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in June 2006.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


